Citation Nr: 0005391	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for dysthymic disorder 
with lumbosacral strain, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from February 1950 to June 
1951.

The instant appeal arose from a July 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Buffalo, New York, which denied a claim for service 
connection for a psychiatric disorder.  This issue was 
remanded by the Board of Veterans' Appeals (Board) in July 
1995 and again in July 1997 for further development.  

Service connection for lumbosacral strain was awarded in a 
1953 rating decision, and that disability had been rated 40 
percent disabling under Diagnostic Code 5295 since 1980.  By 
rating decision dated in November 1997, the veteran's 
service-connected lumbosacral strain was recharacterized as 
dysthymic disorder with lumbosacral strain under Diagnostic 
Code 9433.  That decision assigned a disability evaluation of 
50 percent for that disorder.

This appeal also arises from a February 1999 rating decision 
which denied a claim for entitlement to a total rating for 
compensation purposes based on individual unemployability.  

The Board notes that the veteran also initiated an appeal as 
to a claim for entitlement to service connection for a 
bilateral leg disorder.  However, as the veteran never 
completed his appeal by filing an appeal statement (VA Form 9 
or its equivalent) as to that issue, it will not be addressed 
here.  See Fenderson v. West, 12 Vet. App. 119, 131 (1999).


REMAND

The veteran contends, in substance, that his service-
connected psychiatric and back disorders are more severe than 
the current disability evaluation suggests; therefore, he 
believes increased ratings are warranted.  In addition, he 
asserts that he should be assigned separate ratings for his 
service-connected psychiatric and back disorders.  Finally, 
he contends that his service-connected disabilities combine 
to render him unemployable; therefore, he believes he is 
entitled to a total rating based on individual 
unemployability.

As noted above, the veteran is currently assigned a 50 
percent disability evaluation for dysthymic disorder with 
lumbosacral strain under the provisions of Diagnostic Code 
9433.  However, separate conditions that do not constitute 
"the same disability" or "same manifestation" can be rated 
separately, provided that the Diagnostic Codes involved do 
not specifically preclude the claimant being rated separately 
for the described conditions.  38 C.F.R. § 4.14 (1999); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board notes that the Rating Schedule provides for 
separate ratings for dysthymic disorder (Diagnostic Code 
9433) and for lumbosacral strain (Diagnostic Code 5295).  
Thus, the Board believes that separate ratings should be 
assigned for these disorders.  It is necessary to obtain 
another medical examination or examinations which clarify the 
separate manifestations of dysthymic disorder and lumbosacral 
strain.  The Board does not currently have sufficient 
information upon which to rate the veteran's service-
connected disorders.

In light of the Board's decision that separate ratings should 
be assigned for the veteran's psychiatric and back 
disabilities, and taking into account the September 1995 
statement from the veteran's private physician, Dr. T. E. 
Leader, who noted his "professional opinion that [the 
veteran] is totally disabled and is unemployable" due to 
pre-1971 injuries, further development is required prior to 
consideration of the claim for entitlement to a total rating 
based on individual unemployability.  It is unclear whether 
the veteran is unemployable and, if so, the degree, if any, 
that such unemployability can be attributed to service-
connected disabilities.  

The Board notifies the veteran that the requested 
examinations are being scheduled to assist VA in properly 
adjudicating his claims and that his failure to report for 
the examination(s) may result in his claims for increase 
being disallowed.  38 C.F.R. § 3.655(b) (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his dysthymic disorder and 
lumbosacral strain that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  In particular, 
the RO should make an effort to ensure 
that all relevant records of VA 
treatment, including those developed 
since February 1999 at the Syracuse, New 
York VAMC, have been obtained for review.  
Any additional evidence received should 
be associated with the claims folder.

2.  The RO should schedule the veteran 
for appropriate examination(s) for the 
purpose of:

a)  ascertaining the current status 
of his dysthymic disorder;

b)  ascertaining the current status 
of his lumbosacral strain; and 

c)  addressing the impact of the 
veteran's service-connected 
disabilities on his employability.

All indicated tests should be conducted.  
The examiner(s) should conduct thorough 
examination(s) of the veteran and fully 
describe the nature of any impairment 
attributable to dysthymic disorder and 
lumbosacral strain.  

With respect to the dysthymic 
disorder, the examiner should 
establish a complete differential, 
multi-axial diagnosis.  The examiner 
must assign a Global Assessment of 
Functioning Score consistent with 
the American Psychiatric 
Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL 
DISORDERS and explain what the 
assigned score represents.

With respect to the functioning of 
the veteran's low back, attention 
should be given to the presence or 
absence of pain or other impairment. 
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function of his low 
back.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 
(1999) (functional loss may be due 
to pain, supported by adequate 
pathology).  In particular, it 
should be ascertained whether there 
is additional motion lost due to 
pain on use or during exacerbation 
of the disability.  The examiner is 
requested to comment on the degree 
of limitation of normal functioning 
caused by pain and the effect of his 
low back disability on his 
employability.

The medical rationale for all opinions 
expressed must be provided.  The claims 
folder should be made available for the 
examiner's review.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims.  The RO should separately rate 
the claims for increased ratings for 
dysthymic disorder and lumbosacral 
strain.  In rating the veteran's 
dysthymic disorder the RO should consider 
and apply the more favorable of the old 
or amended rating criteria.  See Schedule 
for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 et seq. 
(1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).  In rating the 
veteran's lumbosacral strain, the RO 
should consider Fenderson v. West, 12 
Vet. App. 119 (1999) as the veteran has, 
in essence, appealed the issue of 
determination of the initial rating as 
regards that disorder.  If any of the 
benefits sought remain denied, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




